Allowable Subject Matter
Claims 1-6, 8-11, 13-16 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “exposing surfaces of the first recess to the hydrogen radicals, wherein the hydrogen radicals etch the surfaces of the first recess to form a reshaped first recess, wherein the reshaped first recess is wider than the first recess, wherein a central portion of the reshaped first recess extends into the fin a second depth from the top surface of the fin that is greater than the first depth; and epitaxially growing a source/drain region in the reshaped first recess” as recited in claim 1,
“the second plasma etching process reshapes the first recess to have a V-shaped bottom surface defined by opposite sidewalls of the first recess; and epitaxially growing a source/drain region in the second recess” as recited in claim 8, and
“after performing the plasma cleaning process the recess has a second width that is greater than the first width and a second depth that is greater than the first depth, wherein after performing the plasma cleaning process the bottom surface of the recess comprises intersecting (iii) crystalline planes; and forming an epitaxial region in the recess” as recited in claim 21.

1. Regarding claim 1, Tsai et al. (Patent No. US 9,508,556 B1) teaches a method comprising:
forming a fin (col. 2 lines 45-46: fin portions 101a and 101b) over a substrate (col. 2 lines 46-48: 100); 
forming an isolation region (col. 2 line 46: 200) adjacent the fin (fig. 2A: 200 formed adjacent to 101a and/or 101b); 
forming a dummy gate structure (col. 3 lines 55-56: replacement gate structures 108a and/or 108b) over the fin (fig. 2A: 108a and/or 108b formed over 101a/101b); 
recessing the fin adjacent the dummy gate structure to form a first recess using a first etching process (fig. 2D: 101a etched to form recesses 126);
performing a plasma clean process on the first recess (col. 5 lines 55-57 & col. 7, lines 11-28: proximity push process); and
epitaxially growing a source/drain region in the first recess (col. 8 lines 61-63: 130a formed in recess 128).
Zheng et al. (PG Pub. No. US 2016/0079062 A1)  teaches a plasma clean process similar to Tsai, including heating a substrate holder to a process temperature between 300 ˚C and 1000 ˚C (¶ 0024: 107 at least indirectly heated by lamps 102 to a temperature from about 300 degrees Celsius to about 950 degrees Celsius).
Kim et al. (PG Pub. No. US 2016/0284837 A1) teaches a hydrogen plasma treatment to enlarge a recess in a substrate (¶ 0067 & figs. 6A, 7A: hydrogen plasma treatment transforms second sidewalls SW2 of source/drain trenches 127T to inclined [111] planes).  Kim is also silent to the plasma treatment comprising halogen radicals.
However, none of Tsai, Zheng and Kim teach exposing surfaces of a first recess to hydrogen radicals, wherein the hydrogen radicals etch the surfaces of the first recess to form a reshaped first recess, wherein the reshaped first recess is wider than the first recess, wherein a central portion of the reshaped first recess extends into a fin a second depth from the top surface of the fin that is greater than a first depth of the fin, and epitaxially growing a source/drain region in the reshaped first recess as required by independent claim 1.
Yu et al. (PG Pub. No. US 2018/0083109 A1) teaches a method including exposing surfaces of a first recess (¶ 0029: 26) in a fin (¶ 0025: 12) to an etchant (¶ 0026 & fig. 6: surfaces of 26 exposed to isotropic etchant) to form a reshaped first recess (¶ 0026: enlarged recess 60), wherein the reshaped first recess is wider than the first recess (figs. 5-6: 60 wider than 26), wherein a central portion of the 

2. Regarding claim 8, Tsai teaches a method comprising:
patterning a substrate to form a fin (col. 2 lines 45-48: substrate patterned to form fin portions 101a and 101b); 
forming an isolation region along a sidewall of the fin (col. 2 lines 45-46 & fig. 2A: 200 formed along sidewall of 101a and/or 101b), an upper portion of the fin extending above a top surface of the isolation region (fig. 2A: 101a and/or 101b extends above top surface of 200); 
forming a dummy gate structure (col. 3 lines 55-56: replacement gate 108a) along sidewalls and a top surface of the upper portion of the fin (fig. 2C: 108a formed along sidewalls and top surface of 101a and/or 101c); 
performing a first plasma etching process (fig. 1: step S24) on an exposed portion of the upper portion of the fin to form a first recess (col. 5 lines 8-13 & fig. 2D: 101a/101b etched to form first recess 126);
performing a second plasma etching process (fig. 1: step S34) on the first recess to form a second recess (col. 5 lines 55-65 & fig. 2E: 126 exposed to plasma process to form 128); and 
epitaxially growing a source/drain region (col. 8, lines 61-64: 130a) in the second recess (fig. 2F: 130a formed in 128).
Tsai is silent to the second plasma etching process using a second set of process gases that is free of halogens, or wherein the second plasma etching process reshapes the first recess to have a V-shaped bottom surface defined by opposite sidewalls of the first recess as required by independent claim 8.
Yu teaches a method including exposing surfaces of a first recess (¶ 0029: 26) to etchant (¶ 0026 & fig. 6: surfaces of 26 exposed to isotropic etchant) to form a second recess (¶ 0026: enlarged recess 60) wider than the first recess, the etching process reshaping the first recess to have a V-shaped bottom surface (figs. 5-6: 60 wider than 26, and having a V-shaped bottom surface).  However, Yu is silent to the etchant comprising process gasses free of halogens. As required by independent claim 8.

3. Regarding claim 21, Tsai teaches a method comprising: 
forming a semiconductor fin protruding from a substrate (col. 2 lines 45-48 & fig. 2A: semiconductor fin portions 101a and 101b to protrude from substrate 110); 
forming a gate structure (col. 3 lines 55-56: replacement gate 108a) along a sidewall of the semiconductor fin and over the semiconductor fin (fig. 2C: 108a formed along a sidewall and over top surface of 101a and/or 101c);
forming a spacer (col. 5 lines 1-7: 114a) along a sidewall of the gate structure (fig. 2B: 114a formed along sidewall of 108a) ; 
performing an etching process to form a recess in the semiconductor fin adjacent the spacer (col. 5 lines 8-13 & fig. 2D: 101a/101b etched to form first recess 126 adjacent to 114a), wherein the recess has a first width; 
performing a dry plasma cleaning process on the semiconductor fin (col. 5 line 55 through col. 6 lines 8-14 & fig. 2E: 126 exposed to plasma process to clean residues), wherein after performing the dry plasma cleaning process the recess has a second width that is greater than the first width (col. 5 lines 63-66: second process widens first recess 126 to form second recess 128); and 
forming an epitaxial region (col. 8, lines 61-64: 130a) in the recess (fig. 2F: 130a formed in widened recess 128).
However, Tsai does not teach after performing the plasma cleaning process, the recess has a second width that is greater than the first width and a second depth that is greater than the first depth, wherein after performing the plasma cleaning process the bottom surface of the recess comprises intersecting (111) crystalline planes.
Kapoor et al. (PG Pub. No. US 2015/0011056 A1) teaches selectively etching a recess (¶ 0052: 58) to second width that is greater than an initial width and a second depth that is greater than an initial depth (¶ 0054 & fig. 6I: 58 selectively etched wider and deeper to form cavity 60), the bottom surface of the recess comprises intersecting (iii) crystalline planes (¶ 0055).  However, Kapoor does not teach a dry plasma cleaning process that preferentially etches (100) crystalline planes over (111) crystalline planes using hydrogen radicals, as required by independent claim 21.
In light of these limitations in the claims (see Applicant’s fig. 12 & ¶¶ 0039-0042), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894